NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10333

                Plaintiff-Appellee,             D.C. No.
                                                4:16-cr-01254-JAS-LCK-1
 v.

GARY STEVEN COLLDOCK,                           MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                          Submitted September 16, 2020**
                             San Francisco, California

Before: WATFORD, FRIEDLAND, and MILLER, Circuit Judges.

      Gary Colldock appeals the district court’s denial of his motion to suppress

evidence obtained following the execution of a search warrant that authorized GPS

tracking of his car. He argues that the warrant was not supported by probable

cause. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       “A search warrant is supported by probable cause if the issuing judge finds

that, ‘given all the circumstances set forth in the affidavit . . . there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.’” United States v. Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013)

(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). When deciding whether to

suppress evidence obtained following execution of a warrant, courts assess whether

the issuing judge “‘had a substantial basis for . . . conclud[ing] that probable cause

existed,’” and give “great deference” to the issuing judge’s probable cause

determination, overturning it only for clear error. United States v. Krupa, 658 F.3d
1174, 1177 (9th Cir. 2011) (alterations in original) (quoting Gates, 462 U.S. at

238-39).

       Generally, “[w]e review a district court’s rulings on motions to suppress and

the validity of search warrants de novo.” Underwood, 725 F.3d at 1081. The

Government here contends, however, that the district court’s ruling on the validity

of the warrant is “arguably” reviewable only for plain error, because Colldock did

not file any objections to the magistrate judge’s Report and Recommendation,

which the district court adopted. We need not resolve any dispute over the

standard of review because Colldock’s challenge fails even under de novo review.

       Here, there was a substantial basis for concluding that probable cause

existed—that is, to find a fair probability that, by tracking the location of


                                             2
Colldock’s car, law enforcement would find evidence that Colldock had engaged

in drug trafficking. As the affidavit in support of the warrant application

explained, a federal agent obtained methamphetamine by mail on four separate

occasions, between May and August 2015, through orders placed with a vendor

identified as “DrWhite” on the dark web marketplace Agora. And the affidavit

demonstrated a fair probability that Colldock was the Agora vendor using the name

“DrWhite.”

      Specifically, the affidavit explained that agents inferred from a

“verif[ication]” feature on Agora as well as their own intelligence about the way

vendors operate on dark web marketplaces that Agora’s “DrWhite” was probably

the same person who had, approximately two years earlier, used the name

“DrWhite” on the dark web marketplace Silk Road to provide a “cash-in-mail

service for bitcoin” (similar to a service offered by Agora’s “DrWhite”). Agents

linked the Silk Road “DrWhite” to Colldock based on messages that Silk Road’s

“DrWhite” had sent to customers requesting that funds be sent by mail to “Gary

C.” at Colldock’s then-address, as well as messages referencing a financial account

number associated with an individual with Colldock’s full name, date of birth, and

the same address as was on Colldock’s car registration. The identification of

Colldock as Agora’s “DrWhite” was also consistent with the fact that the four

packages of methamphetamine that had been ordered from Agora’s “DrWhite”


                                          3
were sent by mail with return addresses near the city in which Colldock lived at

that time. This evidence reasonably supports the inference that, by tracking the car

that was registered to Colldock and that he had been observed driving near the time

of the Agora transactions at issue, officers would uncover evidence of drug

trafficking.

      Colldock argues that the information linking him to Agora’s “DrWhite” was

“stale” because of the two-year gap between the messages associated with Silk

Road’s “DrWhite” and the Agora activity that more immediately preceded the

warrant application. We disagree. The affidavit identified sufficient reasons to

conclude that the activity by Agora’s “DrWhite”—which occurred over the course

of a few months preceding the warrant application, with the most recent sale of

methamphetamine having occurred less than one month before the warrant

application was submitted—could probably be attributed to the same person who

had controlled the Silk Road “DrWhite” account approximately two years earlier.

      Colldock also contests the affidavit’s statement that law enforcement had,

before seeking a GPS tracking warrant, “exhausted its investigative techniques.”

Colldock has failed to show, however, that this statement is material to the

assessment of whether there was probable cause to track Colldock’s location. To

the extent Colldock intends to suggest either that there was an exhaustion

requirement distinct from the probable cause requirement, or that he is entitled to


                                          4
relief based on a false statement in the affidavit, we deem any such challenges

forfeited for failure to develop these points in Colldock’s appellate briefs. See AE

ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 638 (9th Cir. 2012)

(explaining that we ordinarily do not consider issues not “specifically and

distinctly” argued in an opening brief (quoting United States v. Ullah, 976 F.2d
509, 514 (9th Cir. 1992)).1

      AFFIRMED.




      1
        Because we hold that there was a substantial basis to conclude that the
warrant was supported by probable cause, we need not address whether the good-
faith exception to the exclusionary rule would apply here. See United States v.
Leon, 468 U.S. 897, 924-25 (1984) (explaining that courts may “exercise an
informed discretion” in selecting the most appropriate ground for decision when
the good-faith exception is raised).

                                          5